ADVISORY ACTION
Claims 1, 5-6, 9 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has filed a request for consideration of the response filed 2/28/2022 under the AFCP 2.0 program which meets the necessary requirements. As such, the request of 2/28/2022 is deemed proper. The request for entering amendments to claim 1 and arguments filed on 2/28/2022 under 37 CFR 1.116 in reply to the Final Action mailed on 11/29/2021 are acknowledged.  The proposed amendments will be entered.  However, the amendments do not overcome the 35 USC §  102 rejections previously applied for the following reasons. 
Claims 1, 5 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanley et al. (Journal of Bacteriology 165(2):557-563, 1986).  
Claims 1, 5 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draths et al. (J. Am. Chem. Soc. 113:9361-9363, 1991). 
  Applicant argues that Shanley et al. are totally silent about E. coli having the plasmid pAN4 metabolizing succinic acid into 3-oxoadipic acid.  Applicant cites page 560 and states that Shanley et al. expressly state that E. coli does not have beta-ketoadipyl-CoA thiolase activity, which is an enzyme which converts beta-ketoadipyl-CoA into succinic acid and acetyl-CoA.  Applicant is of the opinion that in the pathway shown in Figure 1 of Shanley et al., the route from 3-oxoadipic acid to succinic acid is disconnected. Applicant states that one of skill in the art cannot conclude that E. coli can metabolize succinic acid into 3-oxoadipic acid.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  Claim 1 has been amended (claim 5 dependent thereon) to now be directed to a method of producing 3-oxoadipic acid wherein said method requires culturing a microorganism selected from E. coli and E. fergusonii, wherein said microorganism metabolizes succinic acid into 3-oxoadipic acid. 
p-hydroxybenzoate and the conversion of 3-oxoadipic acid to the end products succinic acid (succinate) and acetyl-CoA.  See Figure 1 of Shanley et al. depicted below. Therefore, this is not a pathway where succinic acid is converted to 3-oxoadipic acid but rather one where 3-oxoadipic acid is converted to succinic acid, which is the reverse pathway of what is required by the claims. The claims as amended require the microorganism to metabolize succinic acid into 3-oxoadipic acid.  The pathway of Figure 1 of Shanley et al. provides the conversion of 3-oxoadipic acid into succinic acid.  Therefore, it is unclear as to how Applicant’s arguments are relevant to the instant case when there is no teaching in Shanley et al. that beta-ketoadipyl-CoA thiolase catalyzes any reaction from the conversion of succinic acid to 3-oxoadipic acid.  Even if the argument is made that the conversion of β-ketoadipyl-CoA to succinic acid and acetyl-CoA is disrupted because the protein encoded by the catF gene is not expressed, this conversion would not lead to the production of 3-oxoadipic acid, thus being unrelated to the required limitation.  Moreover, while it is agreed that Shanley et al. do not teach that the E. coli cell is able to metabolize succinic acid into 3-oxoadipic acid, it is noted that MPEP 2131.01 (III) states that to serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.  In the instant case, the specification discloses that wild-type E. coli and wild type E. fergusonii can endogenously produce 3-oxoadipic acid when cultured in a medium that comprises succinic acid (Example 1).  As such,  it is clear from the specification that these Escherichia species can endogenously metabolize succinic acid into 3-oxoadipic acid.  Since the E. coli cell of Shanley et al. has not been genetically modify to disrupt or inactivate the genes required to metabolize succinic acid into 3-oxoadipic acid, it follows that the E. coli cell of Shanley et al. can metabolize succinic acid into 3-oxoadipic acid.  Thus, the teachings of Shanley et al. anticipate the instant claims as written. 

    PNG
    media_image1.png
    733
    477
    media_image1.png
    Greyscale

With regard to Draths et al., Applicant argues that they are silent about succinic acid and that metabolization of succinic acid into 3-oxoadipic acid is not disclosed or suggested by Draths et al.  Therefore, Applicant argues that this reference does not disclose all claimed features.  Applicant’s arguments have been fully considered but not deemed persuasive.  while it is agreed that Draths et al. do not teach that the E. coli cell is able to metabolize succinic acid into 3-oxoadipic acid, it is reiterated herein that MPEP 2131.01 (III) states that to serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. In the instant case, the specification discloses that wild-type E. coli and wild type E. fergusonii Escherichia species can endogenously metabolize succinic acid into 3-oxoadipic acid.  Since the E. coli cell of Draths et al. has not been genetically modify to disrupt or inactivate the genes required to metabolize succinic acid into 3-oxoadipic acid, it follows that the E. coli cell of Draths et al. can metabolize succinic acid into 3-oxoadipic acid.  Thus, the teachings of Draths et al. anticipate the instant claims as written. 
The rejections previously applied are, therefore, maintained for the reasons of record and those set forth above.  
Claims 6 and 9 appear to be allowable over the prior art of record but they are objected to as being dependent upon a rejected base claim.
For purposes of Appeal, the status of the claims is as follows:
Claim(s) allowed: NONE
Claims(s) objected to: 6, 9
Claim(s) rejected:1, 5
Claim(s) withdrawn from consideration: NONE
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can also be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
March 3, 2022